Citation Nr: 0827219	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for urinary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case was previously before the Board in 
January 2005 and March 2007, when it was remanded for 
additional development.


FINDING OF FACT

The veteran does not have a urinary disorder related to his 
active service.  


CONCLUSION OF LAW

The criteria for service connection for urinary disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a December 
2003 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2007.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim is 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
private medical records, VA medical records, and lay 
statements from the veteran.  VA examined the veteran in 
March 2006 and April 2007, and was attempted to re-examine 
him in March 2008, but he failed to appear for the 
examination.  VA's duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has satisfied 
its assistance duties.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."   38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."   Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both pre-
existing and not aggravated by service.  
The government may show a lack of 
aggravation by establishing that there 
was no increase in disability during 
service or that any "increase in 
disability [was] due to the natural 
progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 
2002).  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under 38 
U.S.C.A. § 1111, the veteran's claim is 
one for service connection.  This means 
that no deduction for the degree of 
disability existing at the time of 
entrance will be made if a rating is 
awarded.   See 38 C.F.R. § 3.322 
(2005).

On the other hand, if a pre-existing 
disorder is noted upon entry into 
service, the veteran cannot bring a 
claim for service connection for that 
disorder, but the veteran may bring a 
claim for service-connected aggravation 
of that disorder.  In that case 38 
U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack 
of aggravation by establishing "that 
the increase in disability is due to 
the natural progress of the disease."  
38 U.S.C. § 1153 (West 2002); see also 
38 C.F.R. § 3.306 (2005); Jensen, 19 
F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.   
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).

Service medical records include an entrance examination dated 
in December 1963 that shows that clinical evaluation of the 
genitourinary system was normal.  The accompanying report of 
medical history, also dated in December 1963, shows that the 
veteran indicated he had never experienced bed wetting, 
although what appears to be a carbon copy of this same report 
of medical history does report bed wetting.  

Service medical records reveal a Sick Call record in June 
1964 which shows that he had a kidney problem, specifically, 
enuresis.  The veteran was seen for problems with bed wetting 
and urgency during the day.  In August 1964, urinalysis was 
reported as normal.  A clinical record dated in September 
1964 shows that the veteran reported enuresis since 
childhood, and an impression of suspect neurogenic spastic 
bladder was provided.  The veteran underwent an excretory 
urogram in October 1964.  No genitourinary pathology was 
found.  A clinical record dated in October 1964 shows that 
the veteran had an impression of post-instrumentation pain 
and a provisional diagnosis of renal infection.  Clinical 
records dated in November 1964 show diagnoses of enuresis and 
frequency of urination.  A December 1964 consultation sheet 
provided a provisional diagnosis of spastic bladder and made 
reference to psychophysiologic consistency.  A Sick Call 
record dated in July 1968 shows an impression of nonspecific 
urethritis.

Subsequent to service, a VA medical record dated in May 1999 
shows that the veteran reported having to go to the bathroom 
constantly, bowel and bladder.  The impression was increased 
hypertension.  A VA outpatient treatment record dated in 
August 2003 lists an assessment, in pertinent part, of benign 
prostatic hypertrophy.  

On VA evaluation in May 1999, the veteran complained of going 
to the bathroom constantly, both bowel and bladder.  In July 
1999, there was an assessment of benign prostatic hypertrophy 
but his prostate was not enlarged and did not have nodules or 
abnormal contour.  Rectal examination was deferred in March 
2000 but the assessment was benign prostatic hypertrophy.   

The veteran indicated in December 2001 that he contracted a 
lifelong bladder control problem in service, and that it has 
not gone away.  However, he denied any problems with his 
urinary system or his bladder on VA examination in June 2001.  
On VA evaluation in August 2003, the assessment was benign 
prostatic hypertrophy.  

A VA examination was conducted in March 2006.  The veteran 
claimed a kidney disorder claimed as a bladder control 
problem.  He stated that he had it in service.  He indicated 
that he has not been and was not under treatment for it.  
Examination revealed his bladder and prostate to be normal, 
and he had no abdominal or flank tenderness and a normal 
penis.  The diagnosis or etiology of the problem was said to 
be urinary frequency and urgency, and the problem was said to 
be kidney disorder.  The examiner stated that it was less 
like as not (less than 50/50 probability) that a 
genitourinary disorder was caused by or a result of any in-
service disease or injury.  The examiner also stated that it 
was "less likely as not" that a genitourinary disorder was 
permanently aggravated by service.  The examiner provided a 
rationale for this opinion of, "documented onset in 
childhood" and "clinical experience".  He indicated that 
he reviewed the service medical records.  He also indicated 
that pertinent evidence included a lack of treatment records 
for any chronic genitourinary disorder.

The Board remanded the case to the RO in March 2007 to have a 
VA examiner examine the veteran, provide a diagnosis for any 
genitourinary disorder found on examination, and to state the 
medical basis and underlying pathology for any disorder 
found.  The examiner was asked to provide a clarifying 
medical opinion.  

A VA examination was conducted in April 2007 to assist the 
veteran with his claim.  History was obtained.  The 
genitourinary examination was limited to his scrotum, 
epididymus, and prostate.  His prostate was smooth and 
without obvious nodules and was about 20-30 grams.  There was 
a small epididymal cyst on the head of the left epididymis.  
The impression was urgency/frequency.  The examiner had 
planned on getting urinalysis and then cystoscopy and bladder 
scan to determine post void residual.  The veteran was 
scheduled for a VA genitourinary examination in March 2008 
because the April 2007 VA examination did not comply with the 
terms of the Board's March 2007 remand, but he failed to 
report.  

Although the veteran gave a history of bed wetting prior to 
service, there is no indication of a genitourinary disability 
on entrance examination for service in December 1963.  The 
Board finds that the veteran is entitled to the presumption 
of soundness and that it has not been rebutted.  There is no 
clear and unmistakable evidence that the veteran had a 
genitourinary disability which preexisted service.  There is 
no medical evidence of record showing that a genitourinary 
disorder existed prior to service.  The VA examiner stated in 
March 2006 that it was "less likely as not" that a 
genitourinary disorder was permanently aggravated by service.  
The examiner provided a rationale for this opinion of, 
"documented onset in childhood" and "clinical experience."  
This opinion does not amount to clear and unmistakable 
evidence that any such disability existed prior to service.  
The Board finds the phrasing of the opinion and the rationale 
insufficient to support a finding of a preexisting condition.  

The evidence is unclear as to whether the veteran has a 
current genitourinary disorder.  He has been diagnosed as 
having benign prostatic hypertrophy (BPH).  On VA examination 
in March 2006, the only indication of a genitourinary 
disorder is stated under a summary of all problems, diagnoses 
and functional effects as 



"urinary frequency and urgency" and "kidney disorder".  In 
part, this statement repeats the symptoms stated by the 
veteran but is lacking is a clinical finding as to whether 
the veteran's symptoms arise from a diagnosed disorder and, 
if so, the underlying pathology for the diagnosis.  While 
this examination report listed "kidney disorder" there is 
no indication of the nature of the kidney disorder or the 
basis of this finding.  The report indicates that a PSA and 
C&S were pending but there is no indication of the results of 
these tests.  Subsequent VA examination in April 2007 noted 
that a prior PSA in January was normal.  There was a small 
epididymal cyst on the head of the left epididymis.  The 
impression was urgency/frequency; however, there were again 
no clinical finding as to whether the veteran's symptoms 
arose from a diagnosed disorder and, if so, the underlying 
pathology for the diagnosis.  Additional testing was 
recommended.  The veteran failed to report for a subsequent 
VA examination scheduled in March 2008.

Assuming, without deciding, that the veteran has a current 
genitourinary disorder, there is no competent medical 
evidence of record showing that it had its onset during 
active service or that it is related to any in-service 
finding or event.  The only medical opinion of record, 
rendered on VA examination in March 2006, stated that it was 
less likely as not (less than 50/50 probability) that a 
genitourinary disorder was caused by or a result of any in-
service disease or injury.  An additional examination and 
opinion was requested for clarification, but unfortunately 
the veteran did not report for the VA examination scheduled 
in March 2008.  

The Board has considered the veteran's assertions.  Although 
his arguments and reported symptoms have been noted, the 
issue in this case ultimately rest upon interpretations of 
medical evidence and conclusions as to the veteran's correct 
diagnosis, as well as the etiology of any current condition.  
Lay persons, untrained in the field of medicine, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  




As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a urinary disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


